Citation Nr: 0926392	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  08-16 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Tabatha Blake, Legal Intern




INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD and assigned a 50 percent evaluation, effective January 
12, 2007.  


FINDING OF FACT

Throughout the rating period on appeal, the objective 
evidence reveals that the Veteran's PTSD has been manifested 
by symptoms including poor sleep, nightmares, depression, 
hypervigilance, poor concentration, detachment, isolative 
behavior, and auditory hallucinations; objectively, the 
Veteran had clear and coherent speech and functional 
judgment, was fully alert and oriented, displayed no 
ritualistic behavior, delusions, or memory loss, and was able 
to maintain basic hygiene and relationships.   


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 50 percent have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.130, Diagnostic Code (DC) 9411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was afforded a VA examination in September 2007.  
The VA examiner reviewed the Veteran's subjective history and 
clinical findings, and rendered a medical opinion.  The Board 
finds that the opinion is probative.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records and statements from the Veteran and 
his representative in support of the claim.  The Board has 
carefully reviewed the statements and concludes that no 
available outstanding evidence has been identified.  

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Decision

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed the Federal Circuit has 
held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

The Veteran is claiming entitlement to an initial rating in 
excess of 50 percent for PTSD.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1 (2008).  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Throughout the rating period on appeal, the Veteran is 
assigned a 50 percent rating for his service-connected PTSD 
pursuant to 38 C.F.R. § 4.130, DC 9411 (2008).  Under this 
general rating formula, a 50 percent rating is warranted 
where the evidence demonstrates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

In order to be entitled to the next-higher 70 percent rating 
under DC 9411, the evidence must show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment thinking, or mood, due to 
such symptoms as: suicidal ideation; obsession rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  A 100 percent rating 
is warranted where the evidence shows total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

After reviewing the evidence of record, the Board finds no 
support for an evaluation in excess of 50 percent for the 
Veteran's service-connected PTSD for any portion of the 
rating period on appeal.  The reasons and bases for this 
determination will be set forth below.

The evidence of record does not demonstrate any obsessive 
rituals or impaired impulse control.  The Veteran's behavior 
was appropriate upon the VA examination in September 2007.  
In fact, the VA examiner expressly noted that the Veteran 
arrived early for the scheduled appointment, was casually 
dressed, and that his affect was appropriate and of full 
range.  Moreover, while the VA examiner reported that the 
Veteran frequently digressed from the subject during 
conversation, the overall evidence of record does not 
establish deficit in oral communication such as to warrant an 
increased rating.  Rather, the Veteran's speech was described 
as clear and coherent despite the tangential thought process.  
Further, clinical records dated in 2007 and 2008 described 
his thought processes as organized and linear.  The VA 
examination report also fails to show evidence of panic 
attacks.

The competent evidence also fails to show spatial 
disorientation or neglect of personal appearance and hygiene.  
The VA examination report noted that the Veteran was alert 
and oriented to person, place, time, and situation.  
Similarly, the October 2007 to March 2008 VA outpatient 
treatment notes from group therapy reported the Veteran was 
alert and oriented for each session.  On the other hand, the 
Board points out that on one occasion, the Veteran was 
described as having somewhat diminished hygiene for not 
shaving, as noted in the VA examination report.  Although the 
Veteran's appearance was questionable on this isolated 
occasion, the VA outpatient treatment notes thereafter 
repeatedly make no mention of the Veteran's lack of hygiene.  
Therefore, hygiene deficiency is not found to be a 
significant component of the disability picture here such as 
to support a higher evaluation, for any portion of the rating 
period on appeal.  

Additionally, while the Veteran endorsed occasional auditory 
hallucinations, as noted in the September 2007 VA examination 
report, the evidence of record fails to demonstrate visual 
hallucinations or delusions.  The auditory hallucinations, 
standing alone, do not support a higher rating here as they 
do not appear to have any significant impact on the Veteran's 
overall functioning and in fact he denied having 
hallucinations throughout the clinical records.  Thus, they 
appear infrequent and have not been shown to cause 
occupational or social impairment beyond that already 
contemplated by the current rating.

Furthermore, the competent evidence fails to show inability 
to maintain relationships.  The VA outpatient treatment notes 
from group therapy indicate that the Veteran is cooperative 
and actively participates in group discussions.  Similarly, 
the VA examination notes that, despite "interpersonal 
difficulty" with co-workers the Veteran has been working for 
the past 17 years with the Federal Express Company.  

It is noted that the Veteran reported having an estranged 
relationship with his ex-wife and one of his sons to the VA 
examiner in September 2007 and in the VA Form 9, dated April 
2008.  However, such difficulties are found to be 
contemplated by the 50 percent rating already in effect, 
which involves difficulty maintaining effective 
relationships.  However, a total inability to maintain 
relationships is not found to be shown here.  Again, the 
Veteran was able to work with others for 17 years, even 
though he found it difficult to do so.  

The Board acknowledges consistent findings of depression and 
stress over his occupational and family situations.  However, 
the evidence fails to demonstrate that such depression has 
affected the Veteran's ability to function independently, 
appropriately and effectively to such an extent as to warrant 
the next-higher 70 percent rating under DC 9411.  The 
Veteran's judgment was reported as functional in the VA 
examination.  Moreover, his cognitive abilities remained 
intact.  For example, the VA examiner noted that the Veteran 
was able to recall 3/3 words at five minutes and spell the 
word "world" forward and backward without difficulty.  
Although the Veteran was not able to perform serial 7s beyond 
the number 93, it was noted in the VA examination that his 
speech and grammar were suggestive of intellectual 
functioning within the average range.  

The Veteran has also had some suicidal and homicidal 
thoughts, as indicated in his substantive appeal and in the 
report of history provided in the September 2007 VA 
examination.  However, he denied active suicidal or homicidal 
ideation at the examination, and in the VA clinical records.  
Moreover, his substantive appeal, though noting thoughts, did 
not indicate any imminent intent or suicide plan.  Overall 
then, considering the entirety of the disability picture, the 
isolated suicidal thoughts noted of record do not support a 
higher evaluation for any portion of the rating period on 
appeal, especially in light of the absence of any stated 
intent or plan.  

The Board also recognizes the Veteran's Global Assessment of 
Functioning (GAF) scores.  GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1997), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).

Here, the clinical evidence contains GAF scores ranging from 
51 to 60.  In particular, A March 2007 VA record reflected a 
GAF of 51.  Other outpatient records in 2007 show GAF scores 
between 52 and 55.  During the September 2007 VA examination, 
the Veteran was assigned a GAF score of 60, and in VA 
outpatient treatment notes throughout 2008, GAF scores of 55 
and 56 were assigned to the Veteran.  In this regard, a score 
of 51 to 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  As noted, such GAF scores are indicative of 
moderate symptoms, and as such are found to be consistent 
with the currently assigned 50 percent disability evaluation.  
The GAF scores are not found to support a rating in excess of 
the amount because, again, they denote only moderate 
symptomatology.

In sum, the overall evidence throughout the rating period on 
appeal reveals a disability picture characterized by symptoms 
including poor sleep, nightmares (recurrent distressing 
dreams of experiences in Vietnam), depression, hypervigilance 
(frequent paranoia), poor concentration, detachment 
(estranged from wife & son), isolative behavior (avoid large 
crowds & talking to people about Vietnam), and occasional 
auditory hallucinations, as reflected in VA outpatient 
treatment note dated March 2008 and from the Veteran's 
September 2007 VA examination report.  The claims folder also 
contains statements from the Veteran regarding events in his 
life that have intensified his PTSD symptoms.  The Veteran 
reported to the VA examiner that his wife filed for divorce 
after their 25 years of marriage because of his anger 
problems and that he is estranged from one of his sons due to 
a fight and angry outburst in which the Veteran pinned his 
son against the wall.  In a January 2008 statement, the 
Veteran states that he was having an awful time at work with 
managers and fellow employees due to his quick temper and 
believed that management was after him.  The March 2008 VA 
outpatient treatment note indicates that the Veteran resigned 
from his job.  Also, in the VA Form 9, the Veteran reported 
having no family relations, but is hopeful to try again with 
one of his sons.    

The above statements have been considered but they are found 
to illustrate a disability picture commensurate with the 
currently assigned 50 percent evaluation. 
 
Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the veteran or reasonably raised by the record). 

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  Id. 
at 115-16.  When those two elements are met, the appeal must 
be referred for consideration of the assignment of an 
extraschedular rating.  Otherwise, the schedular evaluation 
is adequate, and referral is not required.  38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
PTSD, but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, 
the diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disorder.  Moreover, the 
evidence does not demonstrate other related factors.  The 
Veteran has not required frequent hospitalization due to 
service-connected disorders.  Moreover, marked interference 
with employment has not been shown.  The Veteran did quit his 
job due to problems getting along with his superiors, as 
noted in a March 2008 treatment report.  However, it is noted 
that he coped with work-related difficulties for 18 years on 
the same job.  Without more information, it cannot be 
concluded that the Veteran's determination that he could no 
longer tolerate the work environment with his last employer 
is tantamount to an inability or unwillingness to work 
anywhere else.  
Thus, in the absence of any additional factors, the RO's 
failure to consider or to refer this issue for consideration 
of an extraschedular rating was not prejudicial.

It is also noted that the mandates of Hart v. Mansfield, 21 
Vet. App. 505 (2007), wherein the Court held that "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings" have been considered.  
Nonetheless, the Board finds that "staged ratings" are not 
appropriate in this case.  During the rating period on 
appeal, the Veteran's disability has appropriately been at 50 
percent disabling.

In sum, assignment of a 50 percent evaluation for the 
Veteran's PTSD is warranted throughout the rating period on 
appeal.  A rating in excess of this amount, however, is not 
justified.  In reaching these conclusions, the benefit-of-
the-doubt rule has been applied as appropriate.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).




ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


